                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                              CASE NO. 3:16-CV-285

 SECURITIES AND EXCHANGE
 COMMISSION,

                       Plaintiff,

 v.                                                     ORDER APPROVING FINAL
                                                    APPLICATION FOR COMPENSATION
 RICHARD W. DAVIS, JR.,                              TO MIDDLESWARTH BOWERS &
                                                     COMPANY, LLC, ACCOUNTANTS
                       Defendant,                         FOR THE RECEIVER
 and

 DCG REAL ASSETS, LLC, et al.,

                       Relief Defendants.


        This matter came before the Court upon the Final Application for Compensation to
Middleswarth Bowers & Company, LLC, Accountants for the Receiver filed on December 11, 2019
(Doc. No. 284) (“Bowers Final Application”) by A. Cotten Wright, as the duly-appointed receiver
in the above-captioned action (the “Receiver”), through counsel. The Court finds and concludes
as follows:

      Notice of the Bowers Final Application was served upon the parties hereto as required by
law. No party in interest filed a timely objection to the Bowers Final Application.

      It appears that the Bowers Final Application conforms to the Billing Instructions for
Receivers in Civil Actions Commenced by the U.S. Securities and Exchange Commission.

        Middleswarth Bowers & Company, LLC has rendered valuable services to the Receiver
during this civil proceeding, for which it has received no compensation and the reasonable value
of services as yet uncompensated is at least $2,911.00.

       Middleswarth Bowers & Company, LLC is also entitled to reimbursement of actual and
necessary expenses incurred in the administration of the receivership in the amount of $40.00.

       The Orders appointing the Receiver limit the compensation and expense reimbursement
available to the Receiver’s professionals to thirty percent (30%) of any net recovery. The Receiver
has completed recovery of any available assets in this case. The total of Bowers Final Application
together with pending requests and prior administrative expenses falls below the limit on




                                                1
professional fees set forth in the Orders appointing the Receiver. Therefore, the Court approves
the Final Application for Compensation.


       IT IS, THEREFORE, ORDERED that

           1. Bowers Final Application is APPROVED;

           2. Middleswarth Bowers & Company, LLC is AWARDED professional fees in the
              amount of $2,911.00 and reimbursement of expenses in the amount of $40.00; and

           3. The Receiver is AUTHORIZED to compensate Grier Wright Martinez, PA for any
              approved but unpaid fees and expenses in an amount not in excess of 30% of the
              total net amount recovered by the Receiver over the course of this case.


SO ORDERED.



                                              Signed: January 2, 2020




                                               2
